J-S42012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CARL RICHARD                             :
                                          :
                    Appellant             :   No. 1155 EDA 2019

                 Appeal from the Order Entered April 4, 2019
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0005964-2015


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                      FILED OCTOBER 30, 2020

      Carl Richard appeals, pro se, from the order dismissing, without a

hearing, his first petition brought under the Post Conviction Relief Act (PCRA),

42 Pa.C.S.A. §§ 9541-9546. For the reasons discussed below, we find the

PCRA court properly denied Richard relief and affirm.

      On December 11, 2017, Richard entered a negotiated guilty plea to

third-degree murder, possession of a firearm by a prohibited person, and

possession of an instrument of crime (“PIC”). The trial court imposed the

negotiated recommended sentence of twenty-one to forty-five years’

incarceration. Richard did not file post-sentence motions or a direct appeal.

      On October 10, 2018, Richard filed a timely pro se PCRA petition in which

he claimed ineffective assistance of plea counsel for advising him to plead

guilty to an unconstitutionally vague offense; advising him to accept an illegal
J-S42012-20


sentence; and failing to present psychiatric and psychological expert

testimony. PCRA counsel was appointed who subsequently filed a petition to

withdraw and a Finley1 “no merit” letter. The PCRA court issued notice of its

intent to dismiss the petition without a hearing pursuant to Pa.R.Crim.P. 907.

        On April 4, 2020, the PCRA court dismissed the petition and permitted

counsel to withdraw. The next day, the court received Richard’s response to

the court’s Rule 907 notice. In addition to corresponding claims of PCRA

counsel ineffectiveness, Richard raised, for the first time, three new assertions

of plea counsel ineffectiveness, including claims that plea counsel failed to:

pursue a voluntary manslaughter verdict on the basis of diminished capacity;

request a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978);2

and challenge false testimony presented by two detectives involved with the

case. However, Richard failed to move to amend his PCRA petition to include

those claims. Therefore, in a supplemental opinion, the PCRA court found




____________________________________________


1   See Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2 In Franks, the Supreme Court of the United States held that where a
defendant alleges that a material statement in a search warrant application
was deliberately false or was made with a reckless disregard for the truth, the
defendant is entitled to a hearing on his challenge to the validity of the
warrant. See id., at 171-172.




                                           -2-
J-S42012-20


those    claims   waived,     and    nevertheless   meritless.3   See   PCRA   Court

Supplemental Opinion, 4/25/2019, at 2, 5. This timely appeal followed.

        Preliminarily, we note Richard’s argument in his pro se brief is difficult

to follow and mostly incomprehensible. While he cites to some authorities, the

authorities do not support his actual propositions. Richard states, and in many

places wholly repeats, general case law for broad propositions, particularly

relating to our standard of review for ineffective assistance of counsel.

Throughout most of his discussion, however, he cites little or no specific

authority supporting his actual assertions in violation of Pa.R.A.P., Rule 2119.

The brief does not adequately give us cases that contain facts related to

Richard’s particular      issues.    His arguments are      often no    more   than

undeveloped assertions. See Lackner v. Glosser, 892 A.2d 21, 29 (Pa.

Super. 2006) (“[A]rguments which are not properly developed are waived”).

        “[A]lthough this Court is willing to construe liberally materials filed by a

pro se litigant, pro se status generally confers no special benefit upon an


____________________________________________


3A response to a notice of intent to dismiss is not, itself, considered a serial
petition. See Commonwealth v. Rykard, 55 A.3d 1177, 1192 (Pa. Super.
2012). The raising of a new non-PCRA counsel ineffectiveness claim after the
PCRA court issued a notice of dismissal still requires that the PCRA court
explicitly grant the petitioner leave to amend his petition. See id. While
Richard was explicitly instructed that he could respond, and by law is
authorized to file a response to the court's pre-dismissal notice, in order to
properly aver a new non-PCRA counsel ineffectiveness claim, the petitioner
must seek leave to amend his petition. See Pa.R.Crim.P. 905. Having not
sought permission to amend his petition to raise these new claims, the PCRA
court was not required to address the issues. For this reason, the PCRA court
properly found these issues waived and nevertheless without merit.

                                           -3-
J-S42012-20


appellant.” Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003)

(citation omitted). “[A]ny layperson choosing to represent himself in a legal

proceeding must, to some reasonable extent, assume the risk that his lack of

expertise and legal training will prove his undoing.” Commonwealth v. Gray,

608 A.2d 534, 550 (Pa. Super. 1992) (citation omitted). As such, we cannot

serve as Richard’s counsel and litigate his claims for him.

      Upon review, Richard fails to present a coherent legal argument on

appeal. Therefore, his arguments could be waived on this basis alone. See

Commonwealth v. Walter, 966 A.2d 560, 567 (Pa. 2009) (finding waiver

where argument was vague and confusing); see also Commonwealth v.

Puksar, 951 A.2d 267, 293-294 (Pa. 2008) (holding that failure to make or

develop argument was fatal to claim of ineffective assistance of counsel).

      However, to the degree that Richard attempts to raise a challenge to

the effectiveness of all prior counsel, we find his contentions waived or without

merit for the reasons below.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Presley,

193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted). A PCRA court may

dismiss a petition without a hearing if it concludes the petition raises no

genuine issues of material fact and does not otherwise arguably justify




                                      -4-
J-S42012-20


collateral relief. See Commonwealth v. Cruz, 223 A.3d 274, 277 (Pa. Super.

2019).

      In his initial PCRA petition, Richard claimed he received ineffective

assistance of plea counsel. On appeal, he contends the PCRA court erred in

failing to find those claims meritorious, and further claims PCRA counsel was

ineffective for failing to raise those allegedly meritorious claims in an amended

PCRA petition. His contentions appear rooted in his belief that his conviction

for third degree murder is against the weight of the evidence and alternatively

that the evidence was insufficient to sustain that conviction. See Appellant’s

Brief, at 23 (re-paginated for clarity). Further, these contentions appear to be

based on his belief that he was acting under a diminished capacity or an

“irresistible impulse”. He therefore believes plea counsel wrongly advised him

to plead guilty to third-degree murder.

      “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.” Commonwealth v. Rathfon, 899 A.2d 365,

369 (Pa. Super. 2006) (citation omitted). However, “[a]llegations of

ineffectiveness in connection with the entry of a guilty plea will serve as a

basis for relief only if the ineffectiveness caused the defendant to enter an

involuntary or unknowing plea.” Commonwealth v. Hickman, 799 A.2d 136,

141 (Pa. Super. 2002) (citation omitted). Also, “[w]here the defendant enters

his plea on the advice of counsel, the voluntariness of the plea depends upon

whether counsel’s advice was within the range of competence demanded of


                                      -5-
J-S42012-20


attorneys in criminal cases.” Id. (internal quotation marks and citations

omitted).

      We presume counsel is effective, and an appellant bears the burden to

prove otherwise. See Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa.

2012). The test for ineffective assistance of counsel is the same under both

the Federal and Pennsylvania Constitutions. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984); Commonwealth v. Kimball, 724 A.2d 326,

330-332 (Pa. 1999). An appellant must demonstrate: (1) his underlying claim

is of arguable merit; (2) the particular course of conduct pursued by counsel

did not have some reasonable basis designed to effectuate his interests; and

(3) but for counsel’s ineffectiveness, there is a reasonable probability that the

outcome of the proceedings would have been different. See Commonwealth

v. Solano, 129 A.3d 1156, 1162-63 (Pa. 2015). A failure to satisfy any prong

of the test for ineffectiveness will require rejection of the claim. See id., at

1163. Where, as here, the appellant pleaded guilty, in order to satisfy the

prejudice requirement, he must show that “there is a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Rathfon, 899 A.2d at 370 (citation omitted).

      This Court has held where the record clearly shows the court conducted

a thorough plea colloquy and the defendant understood his rights and the

nature of the charges against him, the plea is voluntary. See Commonwealth

v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001). In examining whether


                                      -6-
J-S42012-20


the defendant understood the nature and consequences of his plea, we look

to the totality of the circumstances. See id.

         Here, Richard signed a written plea colloquy in which he acknowledged

he understood the nature of the charges to which he was pleading guilty, was

aware of the permissible range of sentences for the offenses for which he was

charged, and that he was entering the plea “knowingly, voluntarily, and

intelligently”. See Colloquy for Plea of Guilty, 12/11/2017 at 1. He averred he

was pleading guilty of his own free will, that he understood the rights he was

giving up, that he was satisfied with counsel’s representation and that he

understood the defenses he was giving up. See Written Guilty Plea Colloquy,

at 1-4.

         We note that the transcript from the guilty plea hearing does not appear

in the certified record. However, we find this oversight does not affect our

analysis as we find Richard, as of this date, has not officially stated he wishes

to withdraw his plea. Richard did not file a motion to withdraw his guilty plea

or a direct appeal challenging his guilty plea. While he briefly includes the

general standard for withdrawing a guilty plea in the argument section of his

brief, see Appellant’s Brief, at 14, 19-23, it simply was not enough to preserve

the issue. Finally, at no point, including during the instant PCRA proceedings,

has Richard claimed he was actually innocent of the charges or, but for

counsel’s inadequate representation, he would have elected to proceed to

trial.


                                       -7-
J-S42012-20


      The statements made during a plea colloquy bind a criminal defendant.

See Commonwealth v. Muhammad, 794 A.2d 378, 384 (Pa. Super. 2002).

As a result, a defendant cannot assert grounds for withdrawing the plea that

contradict statements made at that time. See Commonwealth v. Stork, 737

A.2d 789, 790-91 (Pa. Super. 1999). Further, “[t]he law does not require that

appellant be pleased with the outcome of his decision to enter a plea of guilty:

All that is required is that [appellant’s] decision to plead guilty be knowingly,

voluntarily and intelligently made.” Commonwealth v. Yager, 685 A.2d

1000, 1004 (Pa. Super. 1996) (en banc) (internal quotation marks and citation

omitted). Here, Richard has not shown that his decision to enter his plea was

involuntary. He has therefore failed to prove prejudice. Thus, his claims of

ineffective assistance of plea counsel lack merit.

      Finally, Richard includes a layered ineffectiveness claim in each of his

argument sections.

      Where the defendant asserts a layered ineffectiveness claim he
      must properly argue each prong of the three-prong ineffectiveness
      test for each separate attorney.

      Layered claims of ineffectiveness are not wholly distinct from the
      underlying claims[,] because proof of the underlying claim is an
      essential element of the derivative ineffectiveness claim[.] In
      determining a layered claim of ineffectiveness, the critical inquiry
      is whether the first attorney that the defendant asserts was
      ineffective did, in fact, render ineffective assistance of counsel. If
      that attorney was effective, then subsequent counsel cannot be
      deemed ineffective for failing to raise the underlying issue.

Commonwealth v. Rykard, 55 A.3d 1177, 1190 (Pa. Super. 2012) (internal

citations and quotation marks omitted). As noted above, the claims of plea

                                      -8-
J-S42012-20


counsel ineffectiveness raised by Richard lacked merit. Accordingly, there can

be no finding of ineffectiveness of PCRA counsel for failing to file a claim of

trial counsel ineffectiveness that lacks merit. See id.

      For the reasons set forth above, we conclude that Richard is entitled to

no relief. The record supports the PCRA court's credibility determinations, and

we agree with counsel that Richard’s claims lack merit. Moreover, having

conducted an independent review of the record in light of the PCRA petition,

we agree that the PCRA petition is meritless.

      Accordingly, for the reasons discussed above, we affirm the PCRA court’s

dismissal of Richard’s PCRA petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/20




                                     -9-